Case 2:20-cv-00647-TC-JCB Document 20 Filed 04/09/21 PageID.191 Page 1 of 11




Gregory G. Skordas (#3865)
Gabriela Mena (#17087)
Michelle Phelps (#17096)
SKORDAS & CASTON, LLC
124 South 400 East, Suite 220
Salt Lake City, UT 84111
Telephone: (801) 531-7444
Facsimile: (801) 665-0128
Attorneys for Defendant
gskordas@schhlaw.com
gmena@schhlaw.com
mphelps@schhlaw.com


                   IN THE UNITED STATES DISTRICT COURT
                   DISTRICT OF UTAH, CENTRAL DIVISION


  RUSSELL G. GREER,
                                                      12(b)(6) MOTION TO DISMISS ALL
          Plaintiff,                                              CLAIMS

  v.                                                       Case No. 2:20-CV-00647

  JOSHUA MOON, an individual, and KIWI                     Judge Tena Campbell
  FARMS, a website.

          Defendant.


       Defendants, Joshua Moon and Kiwi Farms, by and through their counsel of record,

Gregory G. Skordas, hereby move this Court to dismiss all the claims against them pursuant to

Rule 12(b)(6) of the Federal Rules of Civil Procedure. Defendants base this motion on the

following:

                                     RELEVANT FACTS

   1. Joshua Moon is the owner of Kiwi Farms.

   2. Kiwi Farms is a website composed of various forums where people across the world can

       create an account and post their opinions on various topics.
Case 2:20-cv-00647-TC-JCB Document 20 Filed 04/09/21 PageID.192 Page 2 of 11




   3. Some of Kiwi Farms’ account holders have entered into discussions about Plaintiff.

   4. Kiwi Farms has never instructed any account holder to personally contact Plaintiff, in fact

       Kiwi Farms has expressly discouraged any account holder from doing so.

   5. Kiwi Farms did not induce or instruct any of the account holders to display any portion of

       Plaintiff’s published books or music.

   6. Plaintiff has known about his image and conduct being discussed on Kiwi Farms since

       late 2016 or early 2017.

                                          ARGUMENT

       To grant a 12(b)(6) motion the defendant must show that the Plaintiff has “fail[ed] to

state a claim upon which relief can be granted.” Fed. R. Civ. Pro. 12(b)(6). When determining

whether to grant the motion “the Court presumes all of plaintiff’s factual allegations are true and

construes them in the light most favorable to the plaintiff.” Beauchaine v. Winder, 2009 U.S.

Dist. LEXIS 86981, 8 (D. Utah 2009)(quoting Hall v. Bellmon, 935 F.2d 1106, 1109)(quotation

marks omitted). When the Plaintiff is a pro se litigant “the Court must construe the pleadings

liberally and hold them to a less stringent standard.” Id. However, this less stringent standard

“does not relieve [Plaintiff] of the burden of alleging sufficient facts on which a recognized legal

claim could be based.” Id (quoting Hall v. Bellmon, 1109). These facts “must be enough to raise

a right to relief above the speculative level.” Id at 9 (quoting Robbins v. Oklahoma, 519 F.3d

1242, 1247 (10th Cir. 2008)). “The court’s function on a Rule 12(b)(6) motion is . . . to assess

whether the plaintiff’s complaint alone is legally sufficient to state a claim for which relief may

be granted.” Hatfield v. Cottages on 78th Cmty. Ass’n, 2021 U.S. Dist. LEXIS 39345, *9

(quotation marks omitted).




                                               -2-
Case 2:20-cv-00647-TC-JCB Document 20 Filed 04/09/21 PageID.193 Page 3 of 11




    I.       PLAINTIFF’S DEFAMATION AND FALSE LIGHT CLAIMS ARE BARRED
                            BY THE STATUTE OF LIMITATIONS

         A. Defamation and False Light claims have a one-year statute of limitations

         Under Utah Code, the statutes of limitations for defamation claims is one-year. UTAH

CODE ANN. §78B-2-302(4). “The statute of limitations . . . begins to run on the date the statement

is published and the publication is known or reasonably discoverable.” Diamond Ranch Acad.,

Inc. v. Filer, 2016 U.S. Dist. LEXIS 19210, *22 (D. Utah). Statements posted on the Internet are

considered an aggregate publication. Id. “In Utah, as a matter of law, a statement in an aggregate

publication is known or reasonably discoverable when it is initially published and widely

disseminated to the public.” Id at *23. In an aggregate publication, the court applies the “single

publication rule.” Id. “Under the single publication rule, for any statement made through a mass

publication . . . a plaintiff has a single cause of action.” Id

         In his complaint, Plaintiff admits he knew of the alleged defamatory language on Kiwi

Farms, as early as late 2016. By the summer of 2017, Plaintiff had been told by others of the

alleged defamatory language on Kiwi Farms. Plaintiff’s complaint was received by the court on

September 16, 2020 and filed on September 24, 2020. Therefore, any alleged defamatory

statements or alleged false light statements made before September 24, 2019 are barred from the

court’s consideration.

         Plaintiff tries to skirt the statute of limitations by asserting he is only bringing in alleged

defamatory and false light statements that were brought in 2020. But the only statement he

specifically lists under his Defamation claim is a statement found on goodreads by a Richard

Springer. Plaintiff includes the review as an exhibit but fails to include the date of the review.

This review was published on goodreads on March 3, 2019, more than six (6) months before the

September 24, 2019 deadline. https://www.goodreads.com/book/show/36536339-why-i-sued-
                                                  -3-
Case 2:20-cv-00647-TC-JCB Document 20 Filed 04/09/21 PageID.194 Page 4 of 11




taylor-swift. Not only is this statement barred under the statute of limitations, but this statement

also has nothing to do with Defendants or their online forums.

       Because Plaintiff’s defamation and false light claims are barred by the statute of

limitations, Plaintiff has failed to state a claim upon which relief can be granted and his claims

should be dismissed.

                II.    DEFENDANTS QUALIFY FOR IMMUNITY UNDER THE
                             COMMUNICATIONS DECENCY ACT

       “In order to qualify for immunity under the CDA, a defendant must show that 1) it is an

interactive computer service; 2) its actions as a publisher or speaker form the basis for liability;

and 3) another information content provider provided the information that forms the basis for

liability.” Seaver v. Estate of Cazes, 2019 U.S. Dist. LEXIS 85056 (D. Utah)(quotation marks

omitted). An interactive computer service is defined as “any information service . . . that . . .

enables computer access by multiple users to a computer server.” 47 U.S.C. §230(f)(2).

       Kiwi Farms is an interactive computer service in that it allows access of multiple users to

post and interact on a computer server. Plaintiff asserts that Defendants have published

defamatory and false light statements about Plaintiff on his website yet fails to provide any

specific defamatory and false light statements that Defendants themselves published. All of the

alleged defamatory and false light statements that Plaintiff specifically mentions in his complaint

were clearly provided by another information content provider, or user of Kiwi Farms.

       Because Kiwi Farms qualifies for immunity under the CDA, the court cannot grant

Plaintiff any relief under his defamation or false light claims. Therefore, Plaintiff’s claims should

be dismissed.




                                                -4-
Case 2:20-cv-00647-TC-JCB Document 20 Filed 04/09/21 PageID.195 Page 5 of 11




      III.    DEFENDANTS DID NOT INTENTIONALLY INDUCE OR ENCOURAGE
                    DIRECT INFRINGEMENT OF PLAINTIFF’S WORK

       To be “liable for contributory copyright infringement . . . the defendant” must have

“cause[d] or materially contribute[d] to another’s infringing activities and kn[ew] of the

infringement.” Martin v. SGT, Inc., 2020 U.S. Dist. LEXIS 71047, *27 (D. Utah). In other

words, “one infringes contributorily by intentionally inducing or encouraging direct

infringement.” Id.

       In Martin, the court found that the “contributory infringement claim fail[ed] because the

[Plaintiff did] not allege [Defendant] intended to induce or encourage . . . infringement at the

time of the transaction.” Id at *28.

       In our case, Plaintiff has not alleged Defendants intended to induce or encourage

infringement at the time of the transaction. Plaintiff has not alleged any facts that support an

inference that Defendants induced or encouraged any users of Kiwi Farms to infringe on

Plaintiff’s copyright material before the material was posted online.

       Because Plaintiff has failed to show Defendants intended to induce or encourage

copyright infringement at the time Plaintiff’s book and songs were published on Kiwi Farms,

Plaintiff has failed to state a prima facie case for contributory copyright infringement. Therefore,

Plaintiff has failed to state a claim upon which relief can be granted and his contributory

copyright infringement claim should be dismissed.

       IV.     UTAH CODE §76-9-201 DOES NOT AUTHORIZE A CIVIL CAUSE OF
                                        ACTION

       In his complaint, Plaintiff asserts that Utah Code §76-9-201 “allows” for a civil cause of

action. This a clear misstatement of Utah law. In fact, “[t]here is no express language in the

statute authorizing civil claims” the statute merely “creates an implied right to sue.” Nunes v.


                                               -5-
Case 2:20-cv-00647-TC-JCB Document 20 Filed 04/09/21 PageID.196 Page 6 of 11




Rushton, 299 F.Supp.3d 1216, 1237 (D. Utah 2018). The courts have declared that “[t]he

statutory language . . . in [§76-9-201] . . . fails to meet the high bar for creating an implied cause

of action. . . . The plain language of the statute confirms only that a criminal prosecution does not

prevent the victim from bringing an existing civil claim.” Id at 1237-1238. In fact “Utah Code

§76-9-201 does not authorize a private cause of action . . . a claim for electronic communication

harassment under this statute fails as a matter of law.” Id at 1238.

        Therefore, Plaintiff’s claim for electronic communications harassment fails as a matter of

law and this claim should be dismissed.

       V.      DEFENDANTS DID NOT PUBLICIZE A MATTER THAT CREATED A
                          FALSE IMPRESSION OF PLAINTIFF

        “A prima facie case for false light requires a plaintiff to demonstrate that the defendant

(1) publicized a matter concerning the plaintiff that placed the plaintiff before the public in a

false light, (2) the false light . . . would be highly offensive to a reasonable person, and (3) the

defendant knew or recklessly disregarded the falsity of the publicized matter.” Porter v. Staples

the Office Superstore, LLC, 2021 U.S. Dist. LEXIS 33497, *16-17. “[T]he ‘publicity’

requirement . . . means that the matter is made public, by communicating it to the public at

large.” Id at *17.

        Plaintiff seems to allege that the statements on Kiwi Farms stating Plaintiff did not want

to receive a mental health evaluation and that he had victims cast Plaintiff in a false light.

    A. False Light Based on Refusal to Receive Mental Health Evaluation

        Plaintiff alleges that Defendant posted on Kiwi Farms that Plaintiff was refusing to enter

a plea deal because Plaintiff did not want to receive a mental health evaluation. Kiwi Farms,

while it is a public website, has a limited readership. Furthermore, anything that is posted on

Kiwi Farms must be searched for through myriads of links. As Plaintiff himself admits, he has
                                                 -6-
Case 2:20-cv-00647-TC-JCB Document 20 Filed 04/09/21 PageID.197 Page 7 of 11




been unable to find the alleged false light statements on the site. Once a statement is posted on

Kiwi Farms it can quickly become buried under comments and responses. Posting any sort of

statement on Kiwi Farms should not be considered communicating it to the public at large.

Therefore, Plaintiff’s claim fails under the first prong of a false light claim.

       Plaintiff does not show how the knowledge that someone not wanting a mental health

evaluation would be highly offensive to a reasonable person. There are many non-offensive

reasons why someone would not want a mental health evaluation. Someone may not want to take

the time to be evaluated or they may not have the money to pay for such an evaluation. Indeed, it

is hard to think of a way this statement would be highly offensive to a reasonable person.

Because not wanting a mental health evaluation is not highly offensive, Plaintiff’s claim fails the

second prong of a false light claim.

       Plaintiff also contends that because users of Kiwi Farms did not see the email the

prosecutor sent Plaintiff’s defense attorney, they did not know if there were other provisions in

the plea deal that may have caused Plaintiff not to take it. Therefore, Plaintiff’s claim that

Defendants knew or recklessly disregarded the truth fails. As Plaintiff himself states, the

Defendants had not seen the email and therefore did not know. Defendants did know that the

prosecutor was now asking for a mental health evaluation as part of the plea deal. Therefore, they

were not acting with reckless disregard of the truth. Therefore, Plaintiff’s claim fails the third

prong of a false light claim.

       Because Plaintiff fails all three prongs of a prima facie case for false light, Plaintiff fails

to state a claim upon which relief can be granted. Therefore, the court should grant Defendants’

motion to dismiss on the false light claim.




                                                 -7-
Case 2:20-cv-00647-TC-JCB Document 20 Filed 04/09/21 PageID.198 Page 8 of 11




    A. False Light Based on Using the Term Victims

        As shown above, posting statements on Kiwi Farms should not be construed as

publicizing to the public at large. Furthermore, Plaintiff does not allege that Defendants

themselves have publicized that Plaintiff has “victims.” Plaintiff merely states the word is

mentioned on Kiwi Farms in connection with his court case. Therefore, Plaintiff fails the first

prong of a prima facie false light claim with the “victims” statement.

        Plaintiff again does not show how the word “victims” is highly offensive to the

reasonable person. Plaintiff admits he has one victim from his court case and admits he has made

unsolicited contact with celebrities, including suing Taylor Swift. Plaintiff never states clearly

how using the term “victims” has offended him. Therefore, Plaintiff again fails the second prong

for a prima facie false light claim.

        Plaintiff admits in his complaint that users of Kiwi Farms find his way of flirting and

conversing with women victimizes them. Plaintiff seems to believe that because some men are

even worse than him in how they treat women, users of Kiwi Farms should give him a pass.

Plaintiff believes that by putting the word “victims” on his page he is portrayed as having many

victims. But victims means only, more than one victim. Plaintiff himself asserts in his complaint

that Defendants and other users of Kiwi Farms believe he has more than one victim. Defendants

did not know or recklessly disregard the fact that Plaintiff may not have more than one victim.

Users of Kiwi Farms posted their opinion that Plaintiff had more than one victim. Therefore,

Plaintiff again fails the third prong of a prima face case for false light.

        Because Plaintiff fails all three prongs for a prima facie case of false light regarding the

term victims, Plaintiff fails to state a claim upon which relief can be granted. Therefore, the court

should grant Defendants motion to dismiss Plaintiff’s false light claim.


                                                 -8-
Case 2:20-cv-00647-TC-JCB Document 20 Filed 04/09/21 PageID.199 Page 9 of 11




     VI.     DEFENDANTS HAVE NOT PUBLISHED FALSE STATEMENTS OF FACT
                                ABOUT PLAINTIFF

        For a claim of Defamation, the “plaintiff must show that the defendant published

statements” about the plaintiff that “were false, defamatory, and not subject to any privilege, that

the statements were published with the requisite degree of fault, and that their publication

resulted in damage.” Hattfield, 2021 U.S. Dist. LEXIS 39345, *24. To be defamatory, the

statement must be more than a mere opinion. Id at 24.

        In our case, Kiwi Farms is a forum were multiple users get together and discuss their

opinions on various matters. The statements regarding Plaintiff on Kiwi Farms are mere opinions

of Plaintiff’s conduct and the course of his legal matters. Therefore, the statements do not fall

within the definition of defamatory speech. The only statements Defendants have made

regarding Plaintiff are Defendants’ opinions. It was Defendants’ opinion that Plaintiff refused the

plea deal because of the mental health evaluation and it was Defendants’ opinion Plaintiff has

had more than one victim.

           VII.   PLAINTIFF HAS NOT ALLEGED SUFFICIENT FACTS TO SHOW
                  DEFENDANTS INTENDED ANY DEFAMATORY IMPLICATIONS

        To have a prima facie case for Defamation by Implication the plaintiff must “allege facts

sufficient to show that Defendants intended the implications.” Hogan v. Winder, 2012 U.S. Dist.

LEXIS 137399, *27. Plaintiff must also show “the statements are susceptible to a defamatory

interpretation.” Id.

        In his complaint, Plaintiff asserts no facts that show Defendants intended any defamatory

implications nor does Plaintiff explain why the statements are susceptible to a defamatory

interpretation.

        Therefore, Plaintiff fails to assert a prima facie claim for Defamation by Implication and


                                               -9-
Case 2:20-cv-00647-TC-JCB Document 20 Filed 04/09/21 PageID.200 Page 10 of 11




the court should grant Defendants’ motion to dismiss this claim.

                                         CONCLUSION

       Because Plaintiffs’ defamation and false light claims are barred by the statute of

limitations, Defendants qualify for immunity under the CDA, there is no civil action for

electronic communications harassment, and Plaintiff fails to state a prima facie case for his

claims, the court should grant Defendants’ motion and Plaintiff’s claims should be dismissed

with prejudice.



DATED this the 9th day of April 2021.



                                              SKORDAS & CASTON, LLC



                                               /s/ Gregory G. Skordas
                                              Gregory G. Skordas




                                              - 10 -
Case 2:20-cv-00647-TC-JCB Document 20 Filed 04/09/21 PageID.201 Page 11 of 11




                                CERTIFICATE OF SERVICE

       I hereby certify that on April 9, 2021, I electronically filed a true and correct copy of the

foregoing with the Clerk of the Court using CM/ECF system. I also served a true and correct

copy of the foregoing to the following via USPS mail and email:

       Russell Greer
       7901 South 3200 West
       P.O. Box 152
       West Jordan, UT 84088
       russellgreer30business@gmail.com


                                                               /s/ Michelle Phelps
                                                              Michelle Phelps
                                                              Attorney for Defendants
